

116 HRES 530 IH: Expressing the sense of the House of Representatives that the amount of the Members’ Representational Allowance should be increased in response to increasing threats against Members of the House.
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 530IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Green of Texas (for himself and Mr. Schweikert) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONExpressing the sense of the House of Representatives that the amount of the Members’
			 Representational Allowance should be increased in response to increasing
			 threats against Members of the House.
	
 Whereas, on January 8, 2011, a gunman opened fire at a congressional event in Tucson, Arizona, critically wounding Congresswoman Gabrielle Giffords and killing a congressional staff member and five members of the public;
 Whereas, on June 14, 2017, a gunman with a rifle and sidearm opened fire on at least seventeen Members of Congress, several staff, United States Capitol Police officers, and members of the public in Alexandria, Virginia;
 Whereas, in a hearing on July 16, 2019, Capitol Police Chief Steven Sund stated that threats against Members of Congress are increasing at a record pace this Congress; and
 Whereas every Member of the House of Representatives is in dire need of additional security in response to these increased threats to themselves, their families, and their staff: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the amount of the Members’ Representational Allowance should be increased by such amount as is necessary to protect Members of the House (including the Delegates and Resident Commissioner to the Congress), as well as members of the public who are present when Members are in public venues, from increasing threats.
		